Title: From John Adams to John Redman, 3 February 1798
From: Adams, John
To: Redman, John



Sir
Philadelphia Feb: 3d: 1798

I have received the Letter, you did me the honor to write me, on the second of this month, with two copies of the “proceedings of the College of Physicians of Philadelphia relative to the prevention of the introduction and spreading of contagious diseases” which you were so Kind to present me by their direction
Please to accept of my thanks Sir and present them to the College of Physicians, for their polite attention and Valuable present, and to assure to assure them, that I shall be always ready to concur in any proper constitutional measures, which the Legislature of the United States, may determine to adopt, for preventing the introduction of contagious diseases into the ports of the United States—
With great Esteem, for the College of / Physicians and for their President / I have the honor to be Sir / Your Obt Hble Servt.

John Adams